Title: From John Adams to William Stephens Smith, 12 June 1813
From: Adams, John
To: Smith, William Stephens



Dear Sir
Quincy June 12. 1813—

We were happy to find by your Letter 22d of May that you had arrived safe at Baltimore on your way to the great city of Washington—We have not pursued the jocular hints or menaces on promisses of advice to you in your legislative Capacity as yet—for reasons too many to enumerate. We do not however give up the right of Instructing you—when we please—We claim this priviledge—not as Friends—Not as Relations—Not as aged and experienced Acquaintance: but as you are our legal Constitutional and Political Representative in the great Counsel of the Nation—We claim—assert and demand the Right—Liberty—Priviledge and Authority of Instructing you when ever we please. What! If you dare to give a vote that is not perfectly consonant to our Soverain Will—have we not a right to censure you—to reproach you—to write against you to your Constituents—to scribble against you in the News paper—to write Pamphlets against you? Please to remember—Sir—that We—i.e. I and my Consort—are 2—Particles of the Sovereignty which you represent.
But you will say—What if your Instructions—should not accord with my Conscience or Judgment? I answer—our Instructions—would bind you—just as the Result of one of our Ecclesiastical Counsels—among our Congregational Churches in New England—binds the Contending Parties—or as the Advice of our great Mediator—Alexander the Great Emperor of all the Russians—will bind America and Great Britain—I have had a little Experience—of the Mediation of two great Empires—Russia and Germany—and had Duties of Mediators—and the Importance of Mediations. Mr. Madison has been correct in accepting it. he could not—he ought not to have refused it. What may be the result of it I neither know—nor care—One thing I know—We must learn to depend upon ourselves. When the Wagoner puts his shoulder to the Wheel and encourages his horses—then and not till then will Apollo help him out of the mire.
It is too late to talk of system. The first Article of the system ought to have been Wooden walls—Floating Castles—Swimming Batteries and Moveable Citadels on the Lakes. This Omission is the source of all our Calamities and Misfortunes and Disasters of the War. Your most Important Duty—as a State Physician—is in my Opinion—to cure your Patient of his Hydrophobia—If a Superiority on the Lakes is not asserted and Maintained—though it should cost us—twenty Ships of the Line and forty Frigates—It will Cost us forty Thousand Lives and two hundred Millions of Dollars. So no more at present from your / affectionate
John Adams